Exhibit 10.8

 

LOGO [g65000ex10_8logo.jpg]   

Catalent Pharma Solutions

14 Schoolhouse Road

Somerset, NJ 08873

 

T (732) 537-6341

F (732) 537-5996

www.catalent.com

    

August 27, 2007

Mr. Sam Khichi

[Home Address]

Dear Sam:

Congratulations on your offer of employment! Catalent is the leading provider of
pharmaceutical development services, drug delivery technologies, manufacturing
and packaging services to the global pharmaceutical and biotechnology industry.
We take great pride in hiring executives who have talent, drive and commitment
and we are extremely delighted to have you join our team.

Attached is important information about our organization, your individual
position, benefits and rewards. I encourage you to review all materials
thoroughly and contact me with questions.

I am pleased to confirm in writing our offer of employment to you. The major
provisions of your offer are:

 

  1. Position: Your position is Senior Vice President, General Counsel,
reporting directly to John Lowry, President and Chief Executive Officer.

 

  2. Pay: Your base bi-weekly rate of pay will be $13,461.54 (annualized to
$350,000). The official Catalent workweek starts on Monday and runs through
Sunday. Catalent employees are paid every other Friday, one week in arrears
according to the payroll schedule included in your packet.

 

  3. Performance: Your performance and merit reviews will follow the standard
annual review calendar for Catalent.

 

  4. Sign-on Bonus: You are also being offered a one-time sign-on bonus of
$100,000 (with tax gross-up) which will be paid in your first paycheck. If you
voluntarily terminate employment with Catalent within twelve months of your
start date, you will be obligated to repay Catalent the full amount of the
sign-on bonus.

 

  5. Rewards: Catalent is pleased to offer a comprehensive, competitive
compensation program that rewards talented employees for their performance.

 

  a. You will be eligible for participation in our short-term incentive plan,
which we call our Management Incentive Plan (MIP). Your potential incentive for
fiscal year 2008 (July 1, 2007 - June 30, 2008) will be 50% of your annual base
salary, prorated to reflect the number of days you are employed during the
fiscal year. Annual bonus payments are determined based upon the achievement of
specific financial and management agenda objectives. This will be explained to
you in more detail when you come on board, but I am happy to answer any
questions you may have in the interim.



--------------------------------------------------------------------------------

LOGO [g65000ex10_8logo.jpg]

 

  b. You will be eligible for our health, life, disability and 401(k) retirement
savings plans on your first day of employment. You will receive more information
on these benefits during your new hire orientation session.

 

  c. You will be eligible to participate in Catalent’s Deferred Compensation
Plan that enables you to save over the IRS limits in the qualified 401(k) plan.
Complete details on the features of this plan and how to enroll will be mailed
to your home following hire date.

 

  d. We will use our commercially reasonable efforts to recommend to the Board
of Directors of PTS Holdings Cop. (parent entity of Catalent) that you be
awarded stock options to acquire shares of common stock of PTS Holdings Corp.
with an aggregate value of $2,000,000 dollars (based on the per share exercise
price in effect at the time of grant) and with an exercise price per share equal
to the Fair Market Value on the date of grant (as such term is defined in the
Equity Documents). The grant of your award will be subject to your investment of
not less than $100,000 in cash to purchase shares of common stock of PTS
Holdings Corp. at a per share purchase price equal to the Fair Market Value. The
grant of your award is also subject to the approval of the Board of Directors of
PTS Holdings Corp. and the date of the award, if so approved, will be the date
the Board of Directors approves your award. The timing of the approval of your
recommended grant is dependent on your acceptance and start date. The complete
terms and conditions of this equity award, including vesting provisions, will be
communicated to you as part of the Equity Documents that you will receive,
pending approval of the award. Equity Documents as used herein is defined as the
PTS Holdings Corp. Management Equity Subscription Agreement, PTS Holdings Corp.
Securityholders Agreement, 2007 PTS Holdings Corp. Stock Incentive Plan, and the
Non-Qualified Stock Option Agreement to the 2007 PTS Holdings Corp. Stock
Incentive Plan.

 

  6. Severance: A separate severance agreement is being prepared that will
provide to you severance equal to your annual base salary and MIP target bonus,
subject to the terms of the agreement.

 

  7. Paid Time Off. Upon joining Catalent you will receive seven (7) paid
company holidays (New Years Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and the day following, and Christmas Day).

 

  a.

During the 2007 calendar year, you will be eligible to receive 9 days of Paid
Time Off (PTO) for your first year benefit, assuming an October 1st start date.

 

  b. Beginning January 2008, you will be eligible to receive up to 26 days of
PTO. PTO includes vacation, sick and personal days, all of which need to be used
during the 2008 calendar year. Please note that Catalent does not allow the
carryover of unused PTO unless required by state law. Currently, New Jersey does
not require such carry-overs.

 

  8. Start Date: Your first day of employment will be on a mutually agreement
date.

 

  9. Screening: Consistent with our policies for all Catalent personnel and the
special consideration of our industry, this offer is contingent upon the taking
of a company-paid drug screening test, the results of which must be negative, as
well as an acceptable background check, including references.

 

  a. The drug screen must be completed within five days of receipt of this
offer.

 

2



--------------------------------------------------------------------------------

LOGO [g65000ex10_8logo.jpg]

 

  b. The background check, including references must be complete prior to your
start of employment. Please sign and fax back within 72 hours of receipt of your
electronic offer packet the following documents authorizing us to move fotward
with the initiation of the required background check:

 

  1. Signed copy of this offer

  2. Background Check – Notice & Acknowledgement

 

  10. Terms: Employment with Catalent is not for any definite period of time and
is terminable, with or without notice, at the will of either you or the company
at any time for any reason. There shall be no contract, express or implied, of
employment.

 

  1l. Ethics: As a company founded on a core set of values, we ask you to review
the attached Standards of Business Conduct and be prepared to sign a letter of
compliance.

 

  12. Orientation: Orientation for new hires is conducted monthly at the
Somerset facility. We will work out a mutually agreeable day and time for your
orientation to receive information about the benefits program, as well as
technology training. If possible, on your first day, please bring the necessary
identification to fill out your I-9 form. Typical identification items include
your driver’s license and social security card.

As mentioned above, please fax back a signed copy of this offer as well as the
completed Background Check – Notice & Acknowledgment to commence your background
investigation to Scott Butchley at 732-537-5996.

If you have any questions, please feel free to call me at 732-537-6401.

 

Sincerely,

/s/ John Lowry

John Lowry President and CEO Catalent Pharma Solutions, Inc.

Enclosures

 

cc:    H. Weininger          I accept the above offer of employment         

/s/ Sam Khichi

     

September 4, 2007

   Sam Khichi       Date

 

3